Exhibit 12.01 Arlington Asset Investment Corp. Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Year Ended December 31, Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees $ ) Distributed income of equity investees Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 88 58 54 77 Total fixed charges $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ ) Ratio of earnings to fixed charges (A ) (A) Due to the Company’s losses in 2008, the ratio coverage in this year was less than 1:1. The Company would have had to generate additional earnings of $295,848 to achieve coverage of 1:1 in this year.
